DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Response to Arguments


Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
35 U.S.C. 102(a)(1) rejection of claims 1 and 2 - U.S. Pat. Pub. No. 2008/0091184 to Knopp et al. (hereinafter, "Knopp"). 

Applicant argues that Knopp does not disclose at least channeling mechanismsPHC-023552 US PCT App. No. 16/069,951configured to form a connected channel and delivery of a dermal drug.  The state that Knopp relates to shrinking collagen tissue in the dermis in a non- invasive manner using an array of electrodes and an applied current (see Abstract). Knopp describes electrodes that can be positioned at oblique angles relative to a faceplate so that they advance towards one another when placed in tissue (see Par. [0084] and FIGS. 5A and 5B) and to apply current to the treatment area (see Par. [0097]-[0099]) only using energy to shrink collagen tissue in the dermis while causing no affect to the t create a connected channel like claim 1 at least because no treatment area in the dermis would exist with a connected channel. Additionally, Knopp is entirely silent regarding dermal drug delivery. In fact, Knopp is unable to engage in dermal drug delivery because Knopp cannot form a connected channel, like amended claim 1.
The examiner respectfully disagrees with the applicant’s arguments. Claim 1 is directed to a system that “facilitates” drug delivery and comprises a first and second channeling mechanisms that are configured to incise a first and second angled channel into at least one layer of the subject’s skin at a first and second location on a surface of the subject's skin at a first and second angle relative to the subject's skin respectively. The claim does not require any additional mechanism to deliver the drug into the subject’s skin and instead recites that wherein the first channeling mechanism and the second channeling mechanism are positioned relative to each other such that the first angled channel and the second angled channel intersect to form a connected channel within the subject's skin to facilitate the dermal drug delivery.  Knopp teaches the two angled mechanisms as claimed and the two angled mechanisms  are capable of being placed close together and would necessarily create a connected channel. The language “wherein the first channeling mechanism and the second channeling mechanism are positioned relative to each other (emphasis added) such that the first angled channel and the second angled channel intersect to form a connected channel within the to facilitate (emphasis added) the dermal drug delivery” is considered as functional language and does not add any additional structural limitation to the claim. 	Therefore Knopp teaches the system for facilitating drug delivery as claimed. Therefore the rejection is maintained.
35 U.S.C. 102(a)(2) rejection of claims 1 and 2 - U.S. Pat. No. 8986316 to Jordan (hereinafter, "Jordan"). 

PHC-023552 US PCTApp. No. 16/069,951Page 9Applicant states that claim 1 has been amended as discussed above and that Jordan fails to disclose at least (1) channeling mechanisms configured to form a connected channel in skin and (2) delivery of a dermal drug.  They argue that Jordan relates to drilling through bone - hard tissue - to create intersecting tunnels. Forceful drilling through bone as described by Jordan is not the same as the minute work and delicate force required to incise channels into at least one layer of a subject's skin, as recited in amended claim 1. Additionally, Jordan does not disclose facilitating delivery of a dermal drug into skin of a patient (or any other part of the body). 
 The examiner respectfully disagrees with the applicant’s arguments for the following reasons. The claim as recited is directed to a system comprising the structural elements of a first and second angled mechanism as claimed. While the claim as recited requires the system to be applied to the skin to facilitate drug delivery, the claim does not require any additional mechanism to deliver the drug into the subject’s skin and instead recites that wherein the first channeling mechanism and the second channeling mechanism are positioned relative to each other such that the first angled channel and the second angled channel intersect to form a connected channel within the subject's skin to facilitate the dermal drug delivery. Jordan teaches a 
35 U.S.C. § 102(a)(2) rejection of claims 1-3, 5-13, and 15-17 - U.S. Pat. Pub. No. 2015/0126913 to Jurna et al. (hereinafter, "Jurna"). 
PHC-023552 US PCTApp. No. 16/069,951Page 10Claim 1 has been amended as indicated above. Applicant argues that Jurna does not disclose at least (1) mechanisms for creating angled channels that intersect to form a connected channel within the subject's skin and (2) a system to facilitate dermal drug delivery. 
They argue that the skin portions created by the insertion of the RF electrodes of Jurna never intersect to form a connected channel because Jurna discloses always having a treatment zone in the tissue between the ends of the electrodes/skin portions. Applicant argues that Jurna does not disclose a system for facilitating delivery of a dermal drug. Jurna only discloses applying a therapeutic RF energy (see Par. [0003], [0033], and [0036]. Jurna does describe allowing split laser beamlets to pass through the RF electrodes to further heat and illuminate the skin tissue to lower impedance (see Par. [0058] and FIG. 6). Jurna also describes allowing fluid to be dispensed into the skin through conduits in the RF electrodes to soothe skin or better match impedance (see Pars. [0039] and [0060]). However, neither the laser beam nor the fluids described are PHC-023552 US PCTApp. No. 16/069,951Page 11drugs. Moreover, even if the fluid were a drug it would still have the same delivery problem the current application removes; the fluid enters dead-end channels that it cannot simply and quickly migrate down. Therefore, Jurna is entirely silent with regards to facilitating the delivery of a dermal drug. In contrast, the amended claims recite 
Independent claim 1 as recited is directed to a system and thus requires two angled channeling mechanisms that incise the patient’s skin at two separate locations and are positioned to create a connected channel. Claim 1 as recited does not recite any mechanism for drug delivery and is recited as facilitating dermal drug delivery. Jurna teaches the angled channeling mechanisms as claimed and also teaches a channel is formed under the skin (e.g. Claims 1-6). The argument that drug is not delivered is not persuasive because Jurna clearly teaches injecting a fluid such as saline, water from an external source and may contain body fluid etc. ( e.g. [0016]) and gel or cream  ( e.g [0060]) and  froming a connecting channel as seen in Figs 4I and in claims 1—6. (i.e. a pair of elongated skin tissue portions that converge toward each other and form a cavity filled with fluid. Therefore Jurna teaches the system to facilitate drug delivery as well as mechanisms for creating angled channels that intersect to form a connected channel within the subject's skin. Therefore the rejection of the claim 1 is maintained.
Due to the reasons discussed above, the rejection of the dependent claims 3 and 5-7 is maintained.
With regards to the method claims 8 and 13, Jurna teaches  a method of dermal drug delivery (i.e. saline or water is injected from an external source, e.g. [0016])  into the skin beneath the subject’s stratum corneum and forming a  first and second angled channel at a first and second location wherein the channels are not normal to the surface of the subject’s skin (e .g Figs 5-7, claims 1-6)  forming a connected channel 
 Thus the rejection of independent claims 8 and 13 and dependent claims 9-11, 16 and 17 is maintained.
35 U.S.C. § 103 rejection of claims 18 and 19 - Jurna in view of U.S. Pat. Pub. 2005/0148567 to Kjellbotn et al. (hereinafter, "Kjellbotn"). 

Due to the reasons discussed above the rejection of dependent claims 18 and 19 is maintained. 
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knopp et al (U.S. Patent application Publication Number: US 2008/0091184 A1, hereinafter “Knopp”- PREVIOUSLY CITED).
Regarding claim 1, Knopp teaches a system that facilitates dermal drug delivery  into the skin of a subject beneath the subject’s stratum corneum, the system comprising: a first channeling mechanism configured to incise a first angled channel (e.g. 120 Fig.5A, B) into alreat one layer of the subject’s skin at a first location on a surface of the subject’s skin at a first angle relative to the subject’s skin; and a second channeling mechanism (e.g. 122 Fig. 5A,B) configured to incise a second angled channel into at least one layer of the subject’s skin at a second location on a surface of the subject’s skin at a second angle relative to the subject’s skin, wherein at least one of the first angled channel and the second angled channel is not normal  to the surface of the skin and wherein the first and second channeling mechanism are positioned relative to each other such that a first angled channel and the second angled channel intersect to form a connected channel  within the subject’s skin to facilitate dermal drug delivery (Note: As discussed above in the response to argument’s section, the language “the first and second channeling mechanism are positioned relative to each other such that a first angled channel and the second angled channel intersect to form a connected channel within surface of the subject’s skin to facilitate the dermal drug delivery” is functional or intended use and claim as recited is directed to an apparatus and does not recite any additional structural limitations regarding the system. The claim as recited also does not recite any element to inject the therapeutic agent which precludes the current pulses as taught by Knopp. In fact the claim as recited is a system that facilitates the delivery of a therapeutic agent and therefore Knopp’s teachings read on the claims as recited).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.









Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordan (U.S. Patent Number: US 8986316 B1, hereinafter “Jordan”- PREVIOUSLY CITED).
Regarding claim 1, Jordan teaches a system that facilitates dermal drug delivery into skin of a subject beneath the subject’s stratum corneum, the system comprising: a first channeling mechanism (e.g. 100 Fig. 4)  that  is configured to incise a first angled channel into at least one layer  of the subject’s skin at a first location on a surface of the subject’s skin at a first angle relative to the subject’s skin; and a second channeling mechanism (e.g. 100 Fig. 4), that is configured to incise a second angled channel into the at least one layer of  the subject’s skin at a second location on a surface of the subject’s skin at a second angle relative to the subject’s skin, wherein at least one of the first angle and the second angle is not normal to the surface of the skin (e.g. Abstract, Col. 3 lines 4-11)  and wherein the first channeling mechanism and the second channeling mechanism are positioned relative to each other such that the first angled channel and the second angled channel intersect to form a connected channel (e.g. D  Fig. 4) within the surface of the subject’s skin to facilitate the dermal drug delivery.  Note: while the current claims are directed to a system “to facilitate dermal drug delivery of a therapeutic agent”, the claim as recited does not recited any structural limitations .
Claims 1, 3, 5-11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jurna et al (U.S. Patent Application Publication Number: US 2015/0126913 A1, hereinafter “Jurna”- PREVIOUSLY CITED).
 Regarding claim 1, Jurna teaches a system that facilitates dermal drug delivery (e.g. [0016], [0060] fluid such as saline, water etc. from an external source is injected into the patient’s skin) into skin of a subject (e.g. Figs. 5-7) beneath the stratum corneum which is an external layer of the skin, the system comprising: a first  channeling mechanism (e.g. 27, 5, 11 Fig. 6, 7) configured to incise a first angled channel into at least one layer of the subject’s skin at a first location on a surface of the subject’s skin at a first angle relative to the subject’s skin; and a second (e.g. 27, 5, 11 Fig. 6, 7) channeling mechanism, configured to incise a second angled channel into at least one layer of the subject’s skin at a second location on a surface of the subject’s skin at a second angle relative to the subject’s skin, wherein at least one of the first angled channel and the second angled channel is not normal to the surface of the subject’s skin, wherein the first channeling mechanism and the second channeling mechanism are positioned relative to each other such that the first angled channel and the second angled channel intersect to form a connected channel within the subject’s skin (e.g. Claims 1-6) to facilitate the dermal drug delivery (Note: The language “wherein the first channeling mechanism and the second channeling mechanism are 
Regarding claims 3 band 5, Jurna teaches the invention as claimed and further Jurna teaches that the first channeling mechanism and the second channeling mechanism are physically connected (through the treatment head 15 Fig 5) and comprise a radiation source (e.g. 20 Figs. 6, 7) configured to emit a laser beam (e.g. 21 Figs. 6, 7); 
a scanner at an output of the radiation source configured to split the laser beam (e.g. 23 Figs. 6, 7) into a first portion (e.g. 21A Figs. 6, 7)  and a second portion (e.g. 21B Figs. 6, 7), wherein the first portion of the laser beam creates the first angled channel and the second portion of the laser beam creates the second angled channel through fractional delivery of light (e.g. Figs. 6, 7) and they also teach the first channeling mechanism comprises a first mirror (e.g. 27 Figs. 6, 7) and the second channeling mechanism comprises a second mirror (e.g. 27 Figs. 6, 7), and wherein the first mirror and the second mirror are configured to angle the first portion of the laser 
Regarding claim 6, Jurna teaches the invention as claimed and further Jurna teaches a suction mechanism (e.g. Fig. 9) configured to pull a portion of the subject’s skin into a vacuum chamber to facilitate creation of the first angled channel and the second angled channel.
Regarding claim 7, Jurna teaches the invention as claimed and further Jurna teaches the at least one of the first channeling mechanism and the second channeling mechanism comprises at least one coring needle (e.g. 11 Fig. 6, 7) configured to pierce the surface of the subject’s skin.
Regarding claim 8, Jurna teaches a method of dermal drug delivery (i.e. saline, water, gel cream, e.g. Figs. 5-7,[0014]-[0016],  [0060]) beneath the subject’s stratum corneum which is the first layer of the skin of a subject (e.g. Figs. 5-7), the comprising the steps of:
forming a first angled channel  into at least one layer of the subject’s skin  at a first location on a surface of the subject’s skin at a first angle relative to the surface of the subject’s skin (e.g. 11 Figs. 6, 7); and
forming a second angled channel (e.g. 11 Figs. 6, 7)  into at least one layer of the subject’s skin  at a second location on the surface of the subject’s skin at a second angle relative to the surface of the subject’s skin, wherein at least one of first angle and the second angle are not normal relative to the surface of the subject’s skin (e.g.  Fig. 7) forming a connected channel under the surface of the subject’s skin (i.e. claims 1-6 recite a pair of elongated skin tissue portions that converge toward each other and form 














Regarding claim 9, Jurna teaches one or more of the first angled channel and the second angled channel are formed by at least one of drilling, pinching, and punching through the surface of the subject’s skin (e.g.11 Figs 6 and 7, [0061], Jurna teaches electrode 5 with long needle like tissue contacting regions 11 which are pierced or punched through a patient’s skin).
Regarding claim 10, Jurna teaches pulling the subject’s skin into a vacuum chamber and forming the first angled channel and the second angled channel in the pulled skin (e.g. [0062], Fig. 9).
Regarding claim 11 Jurna teaches the first angled channel and the second angled channel are formed by delivering respective fractions of laser light to the first location on the subject’s skin and the second location on the subject’s skin, respectively (e.g. [0058]-[0061]).
Regarding claim 13, Jurna teaches a method to deliver a pharmaceutical therapeutic agent  (i.e. saline, water, gel cream, e.g. Figs. 5-7,[0014]-[0016],  [0060])  
wherein the connected channel is formed from the intersection of two angled channels (e.g. Claims 1-6, [0014]-[0016] Figs, 5-8) under the surface of the subject’s skin in the at least one layer of the subject’s skin  and extends between a first location on the subject’s skin to second location on the subject’s skin (e.g. Figs. 4 I, M, N) 
wherein the two angled channels comprise a first angled channel formed in the at least one layer of the subject’s skin through a first location on a surface of the subject’s skin at a first angle relative to the surface of the subject’s skin and a second angled channel is formed in the at least one layer of the subject’s skin through a second location on the surface of the subject’s skin at a second angle relative to the surface of the subject’s skin (e.g. Figs.  4I, M, N, 6 and 7) and 
wherein the connected channel reduces back pressure (e.g. [0014]-[0016]) and permits fluid flow of the pharmaceutical therapeutic agent through the through the first angled channel and/or the second angled channel into the connected channel and into the at least one layer of the subject’s skin (e.g. claims 1-6, Fig. 8, [0060], [0061]).
Regarding claim 16, Jurna teaches the fluid flow is free from back pressure created by the presence of air bubbles in the connected channel (e.g. [0016]-[0017]).
Regarding claim 17, Jurna teaches the pharmaceutical therapeutic agent blocks at least one side of the connected channel (e.g. claims 1-6, Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





























Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jurna et al (U.S. Patent Application Publication Number: US 2015/0126913 A1, hereinafter “Jurna”- PREVIOUSLY CITED) in view of Kjellbotn et al (U.S. Patent Application Publication Number: US 2005/0148567 A1, hereinafter “Kjellbotn”- PREVIOUSLY CITED).
Regarding claim 18 and 19, Jurna teaches the method as claimed except for removing the pharmaceutical therapeutic agent blocking the at least one side of the connected channel by swiping the pharmaceutical therapeutic agent away from the connected channel wherein the swiping is performed with at least one finger of a person. Kjellbotn teaches injecting a pharmaceutical therapeutic agent into the skin of a patient and then wiping the skin with gauze (which necessarily requires at least one finger of a person) to remove any excess pharmaceutical therapeutic agent (e.g.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792